In the motion for rehearing it is claimed that an inspection of the original charge of the court will disclose that the word "not" was written between the words "or was committed under circumstances, etc." in the part of the charge quoted in the original opinion. In the motion it is also claimed that said word "not" appears to have been erased, leaving the verbiage of the charge as quoted in the opinion.
It is suggested that the court request that the original charge be sent here for inspection. The idea advanced is that if this court should, on inspection of the original charge, decide that the erasure was made after the charge was read to the jury, the particular fault in the charge criticized in the original opinion would be eliminated. Before passing on the appeal a certified copy of the charge was obtained on the possibility of a mistake in copying it in the transcript. The certified copy verified the correctness of the transcript. When the alleged erasure was made is a question of fact which this court has no means of solving. It would therefore be useless to have the original charge. We will add, however, that in the charge other errors appear, as indicated in the original opinion, which errors would preclude an affirmance of the judgment.
The motion for rehearing is overruled.
Overruled.